Exhibit 10.1

GI Dynamics, Inc.

Note and Warrant Purchase Agreement

This Note and Warrant Purchase Agreement (this “Agreement”) is made as of the
15th day of March, 2019 (the “Effective Date”) by and among GI Dynamics, Inc., a
Delaware corporation (the “Company”), and Crystal Amber Fund Limited (the
“Purchaser”).  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Note (as defined below).

The parties hereby agree as follows:

1.

Terms of the Loan and the Warrant

1.1The Loan.  Subject to the terms of this Agreement, the Purchaser agrees to
purchase from the Company, and the Company agrees to issue and sell to the
Purchaser, a senior unsecured convertible promissory note in the aggregate
principal amount of One Million dollars (US$1,000,000) (the “Loan Amount”) and
in substantially the form attached hereto as Exhibit A (the “Note”).  The Note
may be converted into Chess Depositary Interests (“CDIs”) (with each CDI
representing 1/50th of a share of the Company’s common stock, $0.01 par value
per share (the “Common Stock”)) or Common Stock as provided in such Note.

1.2The Warrant.  In order to induce the Purchaser to enter into this Agreement,
to purchase the Note and to make the loan evidenced thereby, the Company agrees
to issue to the Purchaser a warrant to purchase CDIs or Common Stock as provided
in such warrant and in substantially the form attached hereto as Exhibit B (the
“Warrant”). The Warrant shall only be issuable on the date of the Company’s
receipt of stockholder approval to issue the Warrant in accordance with the same
stockholder approval process described in Section 2(c) of the Note, and if
stockholder approval is obtained, shall have a term that expires on the fifth
(5th) anniversary of the date of issuance of the Warrant. If stockholder
approval for issuance of the Warrant is not obtained, the Warrant will not be
capable of being issued and the Purchaser shall be entitled to the remedy
described in Section 2(c) of the Note in accordance with the procedures
described therein, in full satisfaction of all obligations under the Note and in
lieu of issuance of the Warrant.

2.

The Closing

2.1Closing Date.  The closing of the purchase and sale of the Note (the
“Closing”) shall be held on the Effective Date or at such other time as the
Company and the Purchaser shall agree (the “Closing Date”).

2.2Delivery of Note.  At the Closing (i) the Purchaser will deliver to the
Company a check or wire transfer funds in an amount equal to the Loan Amount;
(ii) the Company shall issue and deliver to the Purchaser the Note; and (iii)
the Company shall execute and deliver such other documents as the Purchaser
shall reasonably require.

 

--------------------------------------------------------------------------------

 

2.3Issuance and Delivery of Warrant.  The Company shall issue and deliver the
Warrant to the Purchaser within five business days of the date of the Company’s
receipt of stockholder approval of the issue of the Warrant in accordance with
the same stockholder approval process described in Section 2(c) of the Note.

3.

Representations, Warranties and Covenants of the Company

The Company hereby represents and warrants to the Purchaser, as of the date
hereof and as of the Closing Date, as follows:

3.1Organization; Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to own its
property and carry on its business as now conducted.  The Company is duly
qualified to transact business and is in good standing in the Commonwealth of
Massachusetts and in each jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary.

3.2Corporate Power.  The Company has all requisite corporate power to execute
and deliver this Agreement, the Note and subject to the abovementioned
stockholder approval, the Warrant in favor of the Purchaser and any other
document provided for herein or by any of the foregoing (collectively, as the
same may from to time be amended, modified, supplemented or restated, the “Loan
Documents”) and to carry out and perform its obligations under the terms of the
Loan Documents and to, subject to the abovementioned stockholder approval, issue
CDIs in accordance with the terms thereof.

(a)Authorization.  The execution and delivery of each of the Loan Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Note, the
issuance of the Warrant, the reservation of the Common Stock underlying the CDIs
issuable upon conversion of the Note (the “Conversion CDIs”), the reservation of
the Common Stock underlying the CDIs issuable upon exercise of the Warrant (the
“Warrant CDIs” and, together with the Note, the Warrant, the Conversion CDIs and
the Common Stock, “Securities”) and the issuance of the Conversion CDIs and the
Warrant CDIs, was duly authorized by the Company’s board of directors.  Other
than those consents and authorizations obtained by the Company prior to the date
hereof that are in full force and effect on the Closing Date and except for any
required stockholder approval of the Company as set forth in Section 2(c) of the
Note and in this Agreement, no further consent or authorization is required by
the Company, its board of directors or its stockholders.  Each of the Loan
Documents has been (or in the case of the Warrant, will be) duly executed and
delivered by the Company, and constitutes the legal, valid and binding
obligations of the Company enforceable in accordance with its terms, subject to
laws of general application relating to equitable principles, bankruptcy,
insolvency and the relief of debtors.  Upon conversion of the Note into
Conversion CDIs in accordance with the provisions of this Agreement and the
Note, the Conversion CDIs will be validly issued, fully paid and nonassessable
and free of any liens or encumbrances (other than as set out in Section 2(f) of
the Note).  Upon the exercise of the Warrant in accordance with the provisions
of this Agreement and the Warrant, the Warrant CDIs will be validly issued,
fully paid and nonassessable and free of any liens or encumbrances (other than
as set out in Section 5(b) of the Warrant). The issuance of the Note (and the
Conversion CDIs) and the Warrant (and the

2

 

--------------------------------------------------------------------------------

 

Warrant CDIs) pursuant to the provisions of this Agreement will not give rise to
any preemptive rights or rights of first refusal granted by the Company, and the
Note (and the Conversion CDIs) and the Warrant (and the Warrant CDIs) will be
issued in compliance with all applicable federal and state securities laws, and
will be free of any liens or encumbrances; provided, however, that the Note and
the Warrant (and the underlying securities) may be subject to restrictions on
transfer as set out in the Loan Documents or under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time the transfer is proposed.  The issuance and sale of the Note (and the
Conversion CDIs) and the Warrant (and the Warrant CDIs) do not and will not
cause any dilution adjustment in any existing securities of the Company, and the
Purchaser hereby waives any dilution adjustment that might otherwise result from
the issuance and sale of the Note (and the Conversion CDIs) or the Warrant (and
the Warrant CDIs) pursuant  to the terms of any existing security held by the
Purchaser.

3.3Governmental Consents.  All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority, required on the part of the Company in
connection with the valid execution and delivery of the Loan Documents, the
offer, sale or issuance of the Note, the Conversion CDIs, the Warrant and the
Warrant CDIs, or the consummation of any other transaction contemplated hereby
shall have been obtained and will be effective at the Closing, except for (i)
any stockholder approval described by Section 2(c) of the Note and this
Agreement and (ii) any notices required or permitted to be filed with certain
foreign, state and/or federal securities commissions or stock exchanges, which
notices will be filed on a timely basis.

3.4No Conflicts.  The execution, delivery and performance of the Loan Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Note and the Warrant and the reservation for issuance and issuance of the
Conversion CDIs and the Warrant CDIs) will not (i) result in a violation of the
certificate of incorporation or by-laws of the Company or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which the Company is a party or by which the Company is bound, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree including federal and state securities laws and regulations applicable to
the Company or by which any property or asset of the Company is bound or
affected.  For the avoidance of doubt, the Purchaser agrees that the execution,
delivery and performance of the Loan Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
shall not conflict with or constitute a default under (x) the Note Purchase
Agreement, dated as of June 15, 2017, between the Company and the Purchaser,
including, without limitation, the restriction on additional indebtedness set
forth in Section 3.14 thereof, or (y) the Note and Warrant Purchase Agreement,
dated May 30, 2018, between the Company and the Purchaser.

3.5Offering.  Assuming the accuracy of the representations and warranties of the
Purchaser contained in Section 4 hereof, the offer, issue, and sale of the Note
and the Warrant is and will be exempt from the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “Act”), and
has been registered or qualified (or is exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws.

3

 

--------------------------------------------------------------------------------

 

3.6Use of Proceeds.  The Company shall use the proceeds of the sale and issuance
of the Note for general corporate purposes.

3.7Delivery of SEC Filings. The Company has provided the Purchaser with copies
of the Company's most recent Annual Report on Form 10-K for the fiscal year
ended December 31, 2018, and all other reports filed by the Company pursuant to
the Securities Exchange Act of 1934, as amended (the “1934 Act”) since the
filing of the Annual Report on Form 10-K and prior to the date hereof
(collectively, the “SEC Filings”); which reports represent all filings required
of the Company pursuant to the 1934 Act for such period. During the two (2)
years prior to the date hereof, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of 1934 Act (all of the foregoing filed
prior to the date hereof or prior to the date of the Closing, and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”).  As of their respective filing dates, or, if amended or
superseded by a subsequent filing, as of the date of the last such amendment or
superseding filing, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed or, if amended or superseded by a
subsequent filing, as of the date of the last such amendment or superseding
filing, with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  As of their respective filing dates, or,
if amended or superseded by a subsequent filing, as of the date of the last such
amendment or superseding filing, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

3.8Conduct of Business; Regulatory Permits.  To the knowledge of the Company,
the Company is not in violation of any term of, or in default under, its
Certificate of Incorporation, as amended and as in effect on the date hereof, or
any certificate of designation of an outstanding series of stock of the Company
or Bylaws, as amended and as in effect on the date hereof.  The Company is not
in violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company, and the Company does not and will not
conduct its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Company.  Without limiting the
generality of the foregoing, the Company is not in violation of any of the
rules, regulations or requirements of the ASX (defined below) and, assuming the
Note and Warrant are issued, has no knowledge of any facts or circumstances that
would reasonably lead to delisting or suspension of its securities by the ASX in
the foreseeable future.  Except as set forth in its SEC Filings, the Company
possesses all certificates, authorizations and permits issued by the

4

 

--------------------------------------------------------------------------------

 

appropriate federal, state or foreign regulatory authorities necessary to
conduct its business, and the Company has not received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit.

3.9Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by the SEC, the ASX, any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries
or affiliates, the Securities or any of the Company’s or its subsidiaries’
officers or directors, whether of a civil or criminal nature or otherwise,
which, if adversely determined, would have a material adverse effect on the
Company’s business or financial condition.

3.10Securities Laws.  The Company shall timely make all filings and reports
relating to the issuance of the Securities required under applicable securities
laws, including filing any notice of sale of securities required by applicable
law or regulation and complying with any applicable “blue sky” laws of the
states of the United States. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 3.10. The Company
shall not sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any “security” (as defined in the Act) that could be integrated
with the issuance of the Note or the Warrant in a manner that could require the
registration of the Note or the Warrant under the Act.

3.11Efforts to Obtain Stockholder Approval.  The Company shall use its
commercially reasonable efforts to obtain any stockholder approval described in
Section 2(c) of the Note in respect of the Note and the same form of approval in
respect of the Warrant. The Company covenants that its proposal to stockholders
in respect of approval of the Warrant issuance will be interconditional with its
proposal to stockholders in respect of approval of issuance of CDIs upon
conversion of the Note, such that if either proposal is not approved, then
neither proposal may be approved.

4.

Representations and Warranties of the Purchaser

The Purchaser hereby represents and warrants to the Company as follows:

4.1Purchase for Own Account.  The Purchaser understands that the Securities have
not been registered under the Act and the Purchaser is acquiring the Securities
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration.  The Purchaser represents that, if it
is permitted to acquire any Securities under the Note or the Warrant, it is
acquiring the Securities solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Securities or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same.

4.2Information and Sophistication.  Without lessening or obviating the
representations and warranties of the Company set forth in Section 3, the
Purchaser hereby: (i) acknowledges that it has received all the information it
has requested from the Company including, but not limited to, the SEC
Filings,  (ii) represents that it has had an opportunity to ask questions

5

 

--------------------------------------------------------------------------------

 

and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities and (iii) further
represents that it has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risk of this investment.

4.3Ability to Bear Economic Risk.  The Purchaser acknowledges that investment in
the Securities involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.

4.4Rule 144.  The Purchaser is aware that none of the Securities may be sold
pursuant to Rule 144 adopted under the Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about the Company, the
resale following the required holding period under Rule 144 and the number of
shares being sold during any three month period not exceeding specified
limitations.

4.5Accredited Investor Status.  The Purchaser is an “accredited investor” as
such term is defined in Rule 501 under the Act.

4.6Regulation S. In issuing and selling the Securities, the Company may be
relying upon the “safe harbor” provided by Regulation S and/or on Section 4(2)
under the Act; it is a condition to the availability of the Regulation S “safe
harbor” that the Securities not be offered or sold in the United States or to a
U.S. person until the expiration of a one-year “distribution compliance period”
(or a six-month “distribution compliance period,” if the issuer is a “reporting
issuer,” as defined in Regulation S) following the closing; and notwithstanding
the foregoing, prior to the expiration of the one-year “distribution compliance
period” (or six-month “distribution compliance period,” if the issuer is a
“reporting issuer,” as defined in Regulation S) after the closing (the
“Restricted Period”), the Note, the Warrant and the underlying securities may,
subject to any restrictions contained in the Note or the Warrant, as applicable,
be offered and sold by the holder thereof only if such offer and sale is made in
compliance with the terms of this Agreement and the Note or the Warrant, as
applicable, and either: (A) if the offer or sale is within the United States or
to or for the account of a U.S. person (as such terms are defined in Regulation
S), the securities are offered and sold pursuant to an effective registration
statement or pursuant to Rule 144 under the Act or pursuant to an exemption from
the registration requirements of the Act; or (B) the offer and sale is outside
the United States and to other than a U.S. person. If the Purchaser is not a
United States person, the Purchaser hereby represents that the Purchaser is
satisfied as to the full observance of the laws of the Purchaser’s jurisdiction
applicable to the Purchaser in connection with any invitation to subscribe for
the Securities, including (i) the legal requirements within the Purchaser’s
jurisdiction for the purchase of the Securities, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of such Securities. The Purchaser’s subscription and payment
for, and the Purchaser’s continued beneficial ownership of the Securities, will
not violate any applicable securities or other laws of the Purchaser’s
jurisdiction that are applicable to the Purchaser.

6

 

--------------------------------------------------------------------------------

 

4.7Rule 506(d).  If the Purchaser beneficially owns twenty percent (20%) or more
of the outstanding voting securities of the Company, calculated in accordance
with Rule 506(d) of Regulation D of the Act, or may designate a director of the
Company, the Purchaser hereby represents and warrants to the Company that the
Purchaser has not been convicted of any of the felonies or misdemeanors or been
subject to any of the orders, judgments, decrees or other conditions set forth
in Rule 506(d) of Regulation D of the Act.

4.8Further Limitations on Disposition.  Without in any way limiting the
representations set forth above and subject to any restrictions contained in the
Note and the Warrant, as applicable, the Purchaser further agrees not to make
any disposition of all or any portion of the Securities unless and until:

(a)There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or

(b)The Purchaser shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Purchaser shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration under the Act or any applicable state securities laws.

(c)Notwithstanding the provisions of paragraphs (a) and (b) above, but subject
to the terms of the Note and the Warrant, as applicable, no such registration
statement or opinion of counsel shall be necessary for a transfer by the
Purchaser to (i) any shareholder, partner, retired partner, member or former
member of the Purchaser for no additional consideration or (ii) any affiliate,
including affiliated funds, for no additional consideration, in each case if all
transferees agree in writing to be subject to the terms hereof to the same
extent as if they were the Purchaser hereunder.

(d)Notwithstanding the provisions of paragraphs (a) and (b) above, the Company
acknowledges and agrees that the Securities may be pledged by the Purchaser, and
its successors and assigns, in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities, provided
that any pledge of those Securities does not constitute an offer of those
Securities for sale within 12 months after their issue such that it would
require disclosure under section 707(3) of the Corporations Act 2001 (Cth).  The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Person effecting a pledge of Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Loan
Document.  The Company hereby agrees to execute and deliver such documentation
as a pledgee of the Securities may reasonably request, at the Purchaser’s
expense, in connection with a pledge of the Securities to such pledgee by the
Purchaser and any successor or assignee.

4.9Legends.  The Purchaser understands that any securities issued upon
conversion of the Note or exercise of the Warrant, may bear one or all of the
following legends:

7

 

--------------------------------------------------------------------------------

 

(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF. NO SALE OR DISTRIBUTION OF SUCH SHARES MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY OR OTHER EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT.”

(b)Any legend set forth in or required by another section of this Agreement, the
Note or the Warrant, as applicable.

(c)Any legend required by the securities laws of any state or country to the
extent such laws are applicable to the securities represented by the certificate
so legended.

4.10Market Standoff.  The Purchaser agrees not to sell any of the Securities
during a period specified by the representative of the underwriters of Common
Stock (not to exceed one hundred eighty (180) days) following the effective date
of the initial registration statement of the Company filed under the Act, so
long as all officers, directors, and 1% stockholders have executed similar
agreements and are similarly restricted from selling the Company’s stock.

4.11Foreign Ownership Restrictions.  The Purchaser acknowledges and agrees that
in order to ensure that US persons do not purchase any CDIs that may be issued
to it, a number of procedures governing the trading and clearing of CDIs, while
the Company is listed on the ASX, will be implemented, including the application
to any CDIs issued to it of the status of Foreign Ownership Restrictions
securities under the ASX Settlement Operating Rules and the addition of the
notation “FORUS” to the CDI description on ASX trading screens and elsewhere,
which will inform the market of the prohibition of US persons acquiring CDIs.

5.

Events of Default; Remedies

5.1Events of Default.  Each of the following shall constitute an event of
default (each, an “Event of Default”) under this Agreement and the other Loan
Documents:

(a)Any default in the payment, when the same becomes due and payable, of
principal under or interest in respect of the Note or other amount due and
payable under any other Loan Document including, but not limited to, the failure
by the Company to pay on the Maturity Date, upon a Change of Control pursuant to
Section 2(b) of the Note or to the extent due and payable under Section 2(c) of
the Note, any and all unpaid principal, accrued interest and all other amounts
owing under any Loan Document;

(b)The Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any general
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;

8

 

--------------------------------------------------------------------------------

 

(c)An involuntary petition is filed against the Company (unless such petition is
dismissed or discharged within sixty (60) days) under any bankruptcy statute now
or hereafter in effect, or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of the Company;

(d)The Company’s stockholders (other than the Purchaser) or board of directors
affirmatively vote to liquidate, dissolve, or wind up the Company or the Company
otherwise ceases to carry on its ongoing business operations;

(e)If (i) a material portion of the Company’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver and the attachment,
seizure or levy is not removed in thirty (30) days, (ii) the Company is
enjoined, restrained, or prevented by a court order or other order of a
governmental body from conducting its business, or (iii) notice of lien, levy,
or assessment is filed against any material portion of the Company’s assets by
any court order or other order of any governmental body and it is not paid
within sixty (60) days after the Company received notice thereof; or

(f)The Company shall fail in any material respect to observe or perform any
covenant, obligation, condition or agreement contained in this Agreement or any
other Loan Document (other than a failure to pay as specified in Section 5.1(a)
hereof) and such failure shall continue for thirty (30) days after the Company’s
receipt of written notice thereof.

5.2Remedies.  Upon the occurrence or existence of any Event of Default (other
than an Event of Default referred to in Sections 5.1(b) or 5.1(c) hereof) and at
any time thereafter during the continuance of such Event of Default, the
Purchaser or any holder of the Note may, by written notice to the Company,
declare all outstanding obligations payable by the Company under the Note and
the other Loan Documents to be immediately due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein to the contrary
notwithstanding.  Upon the occurrence or existence of any Event of Default
described in Sections 5.1(b) or 5.1(c) hereof, immediately and without notice,
all outstanding obligations payable by the Company hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein to the contrary notwithstanding.  In the event of any Event of
Default, the Company shall pay all reasonable attorneys’ fees and costs incurred
by the Purchaser in enforcing and collecting the Note and the other Loan
Documents.  No right or remedy conferred upon or reserved to the Purchaser under
this Agreement is intended to be exclusive of any other right or remedy, and
every right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now and hereafter existing under applicable law.  

6.

Conditions to Closing  

6.1Conditions to Purchaser’s Obligations at the Closing.  The obligations of the
Purchaser under the Loan Documents are subject to the fulfillment on or before
the Closing of each of the following conditions, which may be waived in writing
by the Purchaser:

9

 

--------------------------------------------------------------------------------

 

(a)Representations and Warranties.  The representations and warranties of the
Company contained in Section 3 shall be true on and as of the date when made and
as of the Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specified date).

(b)Performance.  The Company shall have performed and complied with all
agreements, obligations, and conditions contained in the Loan Documents that are
required to be performed or complied with by it on or before the Closing.

(c)Qualifications.  All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Note,
the Conversion CDIs, the Warrant and the Warrant CDIs shall be duly obtained and
effective as of the Closing.

(d)Proceedings and Documents.  All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the
Purchaser’s counsel, which shall have received all such counterpart original and
certified copies of such documents as it may reasonably request.

6.2Conditions to Company’s Obligations at the Closing. The obligations of the
Company under the Loan Documents are subject to the fulfillment on or before the
Closing of each of the following conditions, which may be waived in writing by
the Company:

(a)Representations and Warranties. The representations and warranties made by
the Purchaser in Section 4 hereof shall be true and correct on the Closing Date.

(b)Purchase Price. The Purchaser shall have delivered to the Company, in
immediately available funds, the Loan Amount.

7.

Miscellaneous

7.1Binding Agreement.  The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

7.2Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of New York.

7.3Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7.4Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

10

 

--------------------------------------------------------------------------------

 

7.5Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) five (5) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (c) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  All communications shall be
sent to the address set forth in this Section 7.5 or at such other address as
the Company or the Purchaser may designate by ten (10) days advance written
notice to the other parties hereto.

If to the Purchaser:

 

CRYSTAL AMBER FUND LIMITED

Heritage Hall

PO Box 225

Le Marchant Street

St. Peter Port

Guernsey

GY1 4HY

 

With a copy (that shall not constitute notice) to:

 

Estera - GG - Crystal Amber Team

CrystalAmberTeam@estera.com

 

If to the Company:

 

GI DYNAMICS, INC.

P.O. Box 51915

Boston, MA 02205

Attention:  Chief Executive Officer

 

7.6Amendment; Modification; Waiver.  No amendment, modification or waiver of any
provision of this Agreement or consent to departure therefrom shall be effective
unless in writing and approved by the Company and the Purchaser provided that,
while the Company is admitted to the Official List of the ASX, any proposed
amendment, modification or waiver of any provision of this Agreement must not
contravene the ASX Listing Rules.

7.7Entire Agreement.  This Agreement, the Exhibits hereto, and the Loan
Documents constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and no party shall be liable or bound
to any other party in any manner by any representations, warranties, covenants
and agreements except as specifically set forth herein and therein.

 

11

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Note and Warrant Purchase
Agreement as of the date first written above.

COMPANY:

GI Dynamics, Inc.

By: /s/ Scott Schorer

Name: Scott Schorer

Title: Chief Executive Officer

PURCHASER:

Crystal Amber Fund Limited

By: /s/ Kevin Smith

Name: Kevin Smith

Title: Alternate Director
   Crystal Amber Asset Management (Guernsey) Ltd

 

 

 

 

 

 

 

 

 

[Signature Page to Note Purchase Agreement]

 

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Form of Senior Unsecured Convertible Promissory Note

 

[See Exhibit 10.2 to this Quarterly Report on Form 10-Q.]

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

Form of Warrant

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER
OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR LAWS
OF ANY OTHER RELEVANT COUNTRY.

Warrant to purchase Chess Depositary Interests

Issue Date: [______________], 2019

This Warrant to Purchase CHESS Depositary Interests (the “Warrant”) certifies
that, for good and valuable consideration, Crystal Amber Fund Limited (along
with its permitted assignees, the “Holder”) is entitled to, and GI Dynamics,
Inc., a Delaware corporation (the “Company”), hereby grants the Holder the right
to, purchase, as of the date of issuance set forth above (the “Issue Date”), up
to such number of fully paid and non-assessable CHESS Depositary Interests (with
each CDI representing 1/50th of a share of the Company’s common stock, par value
$0.01 per share (the “Common Stock”)) (the “CDIs”) as determined pursuant to
Section 1(a) below, at a price per CDI equal to the Exercise Price (as defined
below), subject to the provisions and upon the terms and conditions set forth in
this Warrant. This Warrant is issued pursuant to the Note and Warrant Purchase
Agreement (the “Purchase Agreement”) dated as of March 15, 2019 by and between
the Company and the Holder.

1.

Number of CDIs; Exercise Price

(a)Number of CDIs.  With effect from the Issue Date, this Warrant automatically
shall become exercisable for 78,984,823 CDIs (representing 1,579,696 shares of
Common Stock).  All CDIs for which this Warrant becomes exercisable from time to
time pursuant to this Paragraph 1(a), and as may be adjusted from time to time
in accordance with the provisions of this Warrant, are referred to herein
cumulatively and collectively as the “Warrant CDIs.”

(b)Exercise Price.  With respect to each Warrant CDI for which this Warrant
becomes exercisable pursuant to Paragraph 1(a) above, the purchase price
therefor (the “Exercise Price”) shall be US$0.0127.  

 

--------------------------------------------------------------------------------

 

2.

Exercise; Payment.

(a)Method of Exercise.  This Warrant may be exercised by the Holder at any time
during the term (as set forth in Section 8) and in compliance with the
provisions of this Warrant for all or any part of the Warrant CDIs, by the
surrender of this Warrant together with the duly executed notice of exercise
form attached hereto as Exhibit A (the “Notice of Exercise”) at the principal
office address of the Company.  If this Warrant shall have been exercised in
part, the Company shall, at the time of delivery of the Holding Statement or the
book entry notice pursuant to Section 2(e), deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the then unpurchased Warrant
CDIs, which new Warrant shall in all other respects be identical to this
Warrant, or at the request of the Holder, appropriate notation may be made on
this Warrant and the same returned to the Holder.

(b)Cash Exercise.  Upon exercise of this Warrant, the Holder shall pay the
Company an amount (“Exercise Payment”) equal to the product of the Exercise
Price multiplied by the total number of Warrant CDIs purchased pursuant to such
exercise of this Warrant, by wire transfer of immediately available funds or
check payable to the order of the Company.  In the manner set out in Paragraph
(e) below, the Holder shall be deemed to have become the holder of record of,
and shall be treated for all purposes as the record holder of, the Warrant CDIs
represented by such exercise (and such Warrant CDIs shall be deemed to have been
issued) immediately prior to the close of business on the date upon which the
Exercise Payment is paid to the Company.

(c)Net Exercise.  The Exercise Payment also may be paid at the Holder’s election
by surrender of all or a portion of the Warrant for the Warrant CDIs to be
exercised under this Warrant (“Net Exercise”).  If the Holder elects the Net
Exercise method, the Company will issue Warrant CDIs in accordance with the
following formula:

X = Y(A-B)
A

Where:

 

X =

the number of Warrant CDIs to be issued upon the Net Exercise of the Warrant

 

Y =

the number of Warrant CDIs to be surrendered

 

A =

the fair market value of one (1) CDI on the date of exercise of this Warrant

 

B =

the Exercise Price

For purposes of the above calculation, fair market value of CDIs shall mean the
following (“Fair Market Value”):

(i)if CDIs are then quoted on the Australian Securities Exchange (“ASX”), then
the Fair Market Value per share of one (1) CDI shall be equal to the volume

2

--------------------------------------------------------------------------------

 

weighted average closing price of the Company’s CDIs on the ASX for the five (5)
trading days ending immediately prior to the business day on which the Company
receives the Holder’s written Notice of Exercise (regardless if received during
the trading hours or after);

(ii)if CDIs are not then quoted on the ASX, then if the Company’s Common Stock
is traded on another national securities exchange, the Fair Market Value of the
CDIs shall be equal to the result obtained by dividing (A) the volume weighted
average closing price of the Company’s Common Stock on such securities exchange
for the five (5) trading days ending immediately prior to the business day on
which the Company receives the Holder’s written Notice of Exercise (regardless
if received during the trading hours or after), by (B) the number of CDIs (or
fraction thereof) which equal an interest in exactly one share of Common Stock
on such dates;

(iii)if CDIs are not then quoted on the ASX and the Common Stock is not then
traded on another securities exchange, then if the Common Stock is traded
over-the-counter, the Fair Market Value of the CDIs shall be equal to the result
obtained by dividing (A) the volume weighted average closing price of the
Company’s Common Stock quoted on the principal market on which or through which
the Common Stock is traded over the five (5) consecutive trading days ending
immediately prior to the business day on which the Company receives the Holder’s
written Notice of Exercise (regardless if received during the trading hours or
after), by (B) the number of CDIs (or fraction thereof) which equal an interest
in exactly one share of Common Stock on such dates; or

(iv)if CDIs are not then quoted on the ASX and the Common Stock is not then
listed on any securities exchange or traded in the over-the-counter market, the
Fair Market Value of the CDIs shall be as determined by its Board of Directors
in its reasonable good faith judgment (which determination shall take into
consideration any available appraisals).

If any of the amounts used to calculate the Fair Market Value are expressed in
Australian dollars and not the United States dollar, then each such amount shall
be converted into United States dollars based on the closing exchange rate
published by the Reserve Bank of Australia in their Official Bulletin at 4 pm
for the applicable date. The amounts used to calculate the Fair Market Value
shall be equitably adjusted for the occurrence of any of the events for which an
adjustment would be made pursuant to Section 4 but which is not otherwise fully
reflected in the Fair Market Value calculation.

(d)Election to receive Common Stock.  The Holder may include in their Notice of
Exercise, the election to receive the corresponding number of shares of Common
Stock for the Warrant CDIs to be purchased.

(e)Exercise Process including Holding Statement.  In the event of the valid
exercise of this Warrant, the Company must, if the CDIs are quoted on the ASX,
do the following:

(i)allot and issue to CHESS Depositary Nominees Pty Ltd (“CDN”) the number of
shares of Common Stock underlying the CDIs the subject of the Notice of

3

--------------------------------------------------------------------------------

 

Exercise and procure CDN to allot and issue to the Holder the number of CDIs
representing the Common Stock issued to CDN under this provision;

(ii)enter CDN into the Company’s register of members as the holder of the
relevant number of shares of Common Stock and procure CDN to enter the Holder
into the register of CDI holders as the holder of the relevant number of CDIs;

(iii)deliver to the Holder a holding statement showing the Holder as the holder
of the relevant number of CDIs;

 

(iv)apply for, and use its reasonable efforts to obtain, official quotation of
the relevant number of CDIs (and underlying shares of Common Stock) on ASX as
soon as practicable; and

(v)deliver in accordance with Section 6 to the Holder a check payable to the
Holder for any cash amounts payable as a result of any fractional shares.

If, at the time of exercise, CDIs are no longer quoted on ASX, then on exercise
of the Warrant the Company must issue directly to the Holder the number of
shares of Common Stock over which the Warrant is exercised and must procure that
those shares be listed for trading on any securities exchange on which the
Company’s Common Stock is tradeable and in accordance with Section 6 deliver to
the Holder a check payable to Holder for any cash amounts payable as a result of
any fractional shares.

3.

Stock Fully Paid; Reservation of Shares.  All of the Warrant CDIs or Common
Stock issuable upon the exercise of this Warrant, upon issuance and receipt by
the Company of the Exercise Price therefor (or upon Net Exercise thereof, as
provided in Section 2(c)), shall be fully paid and nonassessable, and free from
all preemptive rights, rights of first refusal or first offer, taxes, liens and
charges with respect to the issuance thereof except as noted in Section
5.  During the period within which the rights represented by this Warrant may be
exercised, the Company shall at all times have authorized and reserved for
issuance a sufficient number of shares of its Common Stock to provide for the
exercise of this Warrant.

4.

Adjustment of Exercise Price and Number of Shares.  The number and kind of
Warrant CDIs to be issued upon the exercise of this Warrant and the Exercise
Price payable therefor shall be subject to adjustment from time to time upon the
occurrence of certain events, as follows:

(a)Reclassification, Consolidation or Reorganization.  Subject to Section 10, in
case of any reclassification of the CDIs (other than as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation or sale of all or substantially all of
the Company’s assets (any of which is a “Reorganization Transaction”), the
Company, or such successor corporation as the case may be, shall execute a new
warrant, providing that the Holder shall have the right to exercise such new
warrant, and procure upon such exercise and payment of the same aggregate
Exercise Price, in lieu of the Warrant CDIs then issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property as would be received by the Holder for such

4

--------------------------------------------------------------------------------

 

Warrant CDIs as if such Warrant CDIs were outstanding immediately prior to the
consummation of the Reorganization Transaction.

(b)Stock Splits, Dividends and Combinations.  Subject to Section 10, in the
event that the Company shall at any time subdivide the outstanding shares of
Common Stock, or shall issue a stock dividend on its outstanding shares of
Common Stock, the number of Warrant CDIs issuable upon exercise of this Warrant
immediately prior to such subdivision or to the issuance of such stock dividend
shall be proportionately increased and the Exercise Price shall be
proportionately decreased, and in the event that the Company shall at any time
combine the outstanding shares of Common Stock, the number of Warrant CDIs
issuable upon exercise of this Warrant immediately prior to such combination
shall be proportionately decreased and the Exercise Price shall be
proportionately increased, effective at the close of business on the date of
such subdivision, stock dividend or combination, as the case may be such that in
each case, the result obtained by multiplying the Exercise Price by the number
of Warrant CDIs shall be the same immediately prior to, and immediately after,
such event.

(c)Notice of Corporate Action.  If the Company (i) declares a dividend (other
than a cash dividend payable out of earnings or earned surplus legally available
for the payment of dividends under the laws of the jurisdiction of incorporation
of the Company) or other distribution, or any right to subscribe for or purchase
any evidences of its indebtedness, any shares of stock of any class or any other
securities or property, or to receive any other right; (ii)authorizes and
publicly approves, or enters into any agreement contemplating or solicits
stockholder approval for any Reorganization Transaction; or (iii) publicly
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least ten (10)
business days prior to the applicable record or effective date on which a person
would need to hold Common Stock or CDIs in order to participate in or vote with
respect to such transaction, and the Company will take all steps reasonably
necessary in order to insure that the Holder is given the practical opportunity
to exercise this Warrant prior to such time so as to participate in or vote with
respect to such transaction. Each such written notice shall be sufficiently
given if addressed to the Holder at the last address of the Holder appearing on
the books of the Company and delivered in accordance with Section 11(d);
provided, however, that the failure to deliver such notice or any defect therein
shall not affect the validity of the corporate action required to be described
in such notice.

(d)Subsequent Equity Sales.  Notwithstanding any provision of this Warrant to
the contrary, in the event that the Company issues any CDIs or Common Stock or
any security that is exchangeable or convertible into CDIs or Common Stock
(“Additional Securities”) after the date hereof at a price per CDI (or the
equivalent for shares of Common Stock) that is less than the Exercise Price (or
the equivalent for shares of Common Stock) in an equity financing, then the
Exercise Price shall be reduced to the lowest price per CDI (or the equivalent
for shares of Common Stock) at which any Additional Security was issued or sold
or deemed to be issued or sold. The Company agrees that it will provide a notice
to the Holder describing the material terms and conditions of any issuance of
Additional Securities promptly after the issuance thereof. For the avoidance of
doubt, the price per CDI (or the equivalent for shares of Common Stock) at which
any Additional Securities are issued by the

5

--------------------------------------------------------------------------------

 

Company to the Holder after the date hereof, including, without limitation, upon
conversion into CDIs or Common Stock of (i) the Senior Secured Convertible
Promissory Note, dated June 15, 2017, and amended as of December 31, 2018 and on
or about the date of the Purchase Agreement, or (ii) the Senior Unsecured
Promissory Note dated May 30, 2018, each issued to the Holder by the Company,
will have no effect on the Exercise Price.

5.

Holder Representations and Warranties; Transfer and Assignment.  

(a)The representations and warranties and rights and obligations of transfer and
assignment of Holder that are set forth in Section 4 of the Purchase Agreement
with respect to the shares of Common Stock or Warrant CDIs issuable to Holder
are hereby made a part of this Warrant and incorporated herein by this reference

(b)Notwithstanding any other provision of this Warrant or the Purchase
Agreement, the Holder may not sell or transfer any shares of Common Stock or
CDIs issued to the Holder pursuant to this Warrant (“Restricted Securities”), or
grant, issue or transfer interests in, or options over, any Restricted
Securities, at any time within 12 months after the issue of those Restricted
Securities (“Restricted Period”) except as permitted by section 708 or any other
applicable section of the Corporations Act 2001 (Cth).  Before commencement of
the Restricted Period, to prevent any such restricted dealings in the Restricted
Securities during the Restricted Period, the Holder agrees to (i) the
application of a holding lock to the Restricted Securities by the Company’s
securities registry for the Restricted Period, and (ii) enter into any other
documents reasonably necessary to prevent any such restricted dealings in the
Restricted Securities during the Restricted Period.

(c)The Holder may not sell or transfer this Warrant, or grant, issue or transfer
interests in, or options over, this Warrant at any time within 12 months after
the Issue Date except as permitted by section 708 or any other applicable
section of the Corporations Act 2001 (Cth).

6.

Fractional Shares.  No fractional shares of the Company’s capital stock will be
issued in connection with any exercise of this Warrant, but in lieu of such
fractional shares the Company shall make a cash payment therefor upon the basis
of the Exercise Price then in effect.

7.

Rights of Stockholders.  The Holder shall not be entitled to vote or receive
dividends or subscription rights or be deemed the holder of the CDIs, Common
Stock or any other securities of the Company which may at any time be issuable
on the exercise of this Warrant for any purpose, nor shall anything contained
herein be construed to confer upon the Holder any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) with respect to the Warrant CDIs until this Warrant
shall have been exercised and the Warrant CDIs purchasable upon the exercise of
this Warrant shall have become deliverable, as provided in Section 2(a).

6

--------------------------------------------------------------------------------

 

8.

Term of Warrant.  This Warrant shall become exercisable on the Issue Date and
shall terminate and no longer be exercisable from and after 5:00 p.m., Eastern
Time, on the date that is the fifth (5th) anniversary of the Issue Date.

9.

Registry of Warrants.  The Company shall maintain a registry showing the name
and address of the registered holder of this Warrant.  Holder’s initial address,
for purposes of such registry, is set forth below Holder’s signature on this
Warrant.  Holder may change such address by giving written notice of such
changed address to the Company.

10.

ASX Listing Rules. Until such time as the Company is removed from the Official
List of the ASX, the following additional provisions will apply to the Warrant
notwithstanding any other provision of this Warrant:

(a)Voting Rights. The Warrant does not carry any voting rights at stockholder
meetings of the Company unless and until the Warrant is exercised.

(b)Participation Rights. There are no participating rights or entitlements
inherent in the Warrant and the Holder is not by virtue of holding the Warrant
entitled to participate in any new issue of capital that may be offered to
stockholders (except upon exercise of the Warrant).

(c)Reorganisations. The rights of the Holder will be changed to the extent
necessary to comply with the ASX Listing Rules applying to a reorganization
(including a reconstruction, consolidation, subdivision or reduction or return
of capital) of the Company’s capital at the time of the reorganization.

(d)Bonus Issues. If there is a bonus issue to the holders of CDIs, the number of
CDIs representing shares of Common Stock over which the Warrant is exercisable
will be increased by the number of CDIs which the Holder would have received if
it had exercised the Warrant before the record date for the bonus issue.

(e)Pro Rata Issue. If the Company proceeds with a pro rata issue (except a bonus
issue) of securities to stockholders after the date of issue of the Warrant, the
Exercise Price of the Warrant will be reduced in accordance with the formula set
out in ASX Listing Rule 6.22.2.

(f)Not Quoted. The Warrant will not be quoted on ASX or on any other securities
exchange.

(g)Equal Ranking. The Common Stock and CDIs issued pursuant to an exercise of
the Warrant will rank, from the date of issue, equally with the existing shares
of Common Stock and CDIs of the Company in all respects.

(h)Changes. Other than as set out in this Warrant or the ASX Listing Rules, this
Warrant does not confer the right to a change in the Exercise Price or a change
in the underlying securities over which this Warrant can be exercised.

11.

Miscellaneous.

7

--------------------------------------------------------------------------------

 

(a)This Warrant shall be construed and enforced in accordance with and governed
by the laws of the State of New York, without giving effect to principles of
conflicts of laws.

(b)The headings in this Warrant are for purposes of reference only, and shall
not limit or otherwise affect any of the terms hereof.

(c)The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or assigns of the Company and of the Holder and of the
Warrant CDIs issued or issuable upon the exercise hereof.

(d)Any notice provided for or permitted under this Warrant shall be treated as
having been given (i) upon receipt, when delivered personally, (ii) one day
after sending, when sent by commercial overnight courier with written
verification of receipt, (iii) upon confirmed transmission when sent via
facsimile on a business day prior to 5:00 pm local time or, if sent after 5:00
pm local time, the next business day after confirmed transmission, or (iv) three
business days after deposit with the United States Postal Service, when mailed
postage prepaid by certified or registered mail, return receipt requested, in
each case, addressed to the address or facsimile number set forth on the
signature pages hereof or as otherwise furnished in writing.

(e)This Warrant, the Note and the Purchase Agreement constitute the full and
entire understanding and agreement between the parties with regard to the
matters contained herein.

(f)Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, upon surrender and cancellation of such Warrant, the Company at the
Holder’s expense will execute and deliver to the holder of record, in lieu
thereof, a new Warrant of like date and tenor.

(g)This Warrant and any provision hereof may be amended, waived or terminated
only by an instrument in writing signed by the Company and the Holder provided
that, while the Company is admitted to the Official List of the ASX, any
proposed amendment, waiver or termination must not contravene the ASX Listing
Rules.

[continued and to be signed on following page]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Company and the Holder has caused this Warrant
to be signed by its duly authorized officer, all as of the day and year first
above written.  

COMPANY:GI DYNAMICS, INC.

a Delaware corporation

 

 

By:

Name: Scott Schorer

Title:   Chief Executive Officer

 

 

Notice Address:PO Box 51915

Boston, MA 02205

U.S.A.

Attention: Chief Executive Officer

 

 

HOLDER: CRYSTAL AMBER FUND LIMITED

 

 

 

By:

Name: Kevin Smith

Title:   Alternate Director

Crystal Amber Asset Management (Guernsey) Ltd

 

 

 

Notice Address:

PO Box 286

Floor 2

Trafalgar Court

St. Peter Port

Guernsey

GY1 4LY

 

With a copy (which shall not constitute notice) to:

 

Estera - GG - Crystal Amber Team CrystalAmberTeam@estera.com

 

 

 

 

 

 

                                                           

[SIGNATURE PAGE TO WARRANT]

--------------------------------------------------------------------------------

 

Exhibit a

Notice of Exercise

TO:GI DYNAMICS, INC.

_________________________

_________________________

1.  Cash Exercise.The undersigned hereby elects to purchase ____________ CHESS
Depositary Interests (with each CHESS Depositary Interest representing 1/[50th]
of a share of the Company’s common stock, par value $0.01 per share (the “Common
Stock”)) (“CDIs”) of GI DYNAMICS, INC., a Delaware corporation (the “Company”),
pursuant to the terms of Section 2(b) of the Warrant to Purchase CHESS
Depositary Interests dated [_________], 2019 (the “Warrant”), and tenders
herewith payment of the Exercise Price (as such term is defined in the Warrant)
therefor.

2.  Net Exercise.  The undersigned hereby elects to effect a Net Exercise for
_____________ CDIs pursuant to Section 2(c) of the Warrant.  

Please issue a Holding Statement certifying said _________ CDIs have been issued
in the name of the undersigned or in such other name as is specified below:

Name:_________________________________

Address:_________________________________

_________________________________

3.  Common Stock Election.  By initialing here, the undersigned hereby elects to
receive the number of shares of Common Stock corresponding to the CDIs noted
above in lieu of the CDIs otherwise issuable: ______________

The undersigned hereby represents and warrants that the aforesaid shares of
Common Stock or CDIs, as the case may be, are being acquired for the account of
the undersigned for investment and not with a view to, or for resale, in
connection with the distribution thereof, and that the undersigned has no
present intention of distributing or reselling such shares.

Holder Name: _______________________

By:  

Name:  

Title:  

Date:  



87738560v.1

 

 



 